                Case 1:18-cv-12613 Document 1 Filed 12/20/18 Page 1 of 7




                        UNITED STATES DISTRICT COURT
 1
                                   FOR THE
 2                       DISTRICT OF MASSACHUSETTS
 3
     TERESA HARRISON,                      )
 4                                         )          Case No.:
           Plaintiff,                      )
 5                                         )
 6
           v.                              )
                                           )
 7   JOSEPH, MANN & CREED,                 )          COMPLAINT AND            DEMAND
                                           )          FOR JURY TRIAL
 8
           Defendant.                      )
 9                                         )         (Unlawful Debt Collection Practices)
     ____________________________________)
10

11                                    COMPLAINT
12

13
           TERESA HARRISON (“Plaintiff”), by and through her attorneys,

14   KIMMEL & SILVERMAN, P.C., alleges the following against JOSEPH, MANN
15
     & CREED (“Defendant”):
16
                                    INTRODUCTION
17

18         1.     Plaintiff’s Complaint is based on the Fair Debt Collection Practices

19   Act (“FDCPA”), 15 U.S.C. §1692, et seq. and the Telephone Consumer
20
     Protection Act (“TCPA”), 47 U.S.C. §227, et seq.
21
                             JURISDICTION AND VENUE
22

23         2.     Jurisdiction of this court arises pursuant to 15 U.S.C. §1692k(d),

24   which states that such actions may be brought and heard before “any appropriate
25
     United States district court without regard to the amount in controversy,” and 28

                                               -1-

                                   PLAINTIFF’S COMPLAINT
                   Case 1:18-cv-12613 Document 1 Filed 12/20/18 Page 2 of 7



     U.S.C. §1331 grants this court original jurisdiction of all civil actions arising
 1

 2   under the laws of the United States.
 3
             3.     Defendant    conducts     business    in    the   Commonwealth       of
 4
     Massachusetts, and as such, personal jurisdiction is established.
 5

 6
             4.     Venue is proper pursuant to 28 U.S.C. §1391 (b)(2).

 7                                            PARTIES
 8
             5.     Plaintiff is a natural person residing in Mattapan, Massachusetts
 9
     02126.
10

11           6.     Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §1692

12   a(3).
13
             7.     Plaintiff is a “person” as that term is defined by 47 U.S.C. §153(39).
14
             8.     Defendant is a national debt collection company with its corporate
15

16   headquarters located at 8948 Canyon Falls Blvd, Suite 200, Twinsburg, Ohio
17   44087.
18
             9.     Defendant collects, and attempts to collect, consumer debts incurred,
19
     or alleged to have been incurred, for personal, family or household purposes on
20

21   behalf of creditors and debt buyers using the U.S. Mail, telephone and/or internet.
22
             10.    Defendant is a “debt collector” as that term is defined by 15 U.S.C.
23
     §1692 a(6), and sought to collect a debt from Plaintiff.
24

25



                                               -2-

                                     PLAINTIFF’S COMPLAINT
                 Case 1:18-cv-12613 Document 1 Filed 12/20/18 Page 3 of 7



           11.    Defendant is a “person” as that term is defined by 47 U.S.C.
 1

 2   §153(39).
 3
           12.    Debt collection is the principal purpose of Defendant’s business.
 4
           13.    Defendant acted through its agents, employees, officers, members,
 5

 6
     directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

 7   representatives, and insurers.
 8
                                      FACTUAL ALLEGATIONS
 9
           14.    Plaintiff has a cellular telephone number.
10

11         15.    Plaintiff has only used this phone as a cellular telephone.

12         16.    Upon information and belief, Defendant was attempting to collect an
13
     alleged consumer debt from Plaintiff.
14
           17.    Plaintiff has no business debts, and the debt that Defendant was
15

16   attempting to collect could only have been a personal debt incurred primarily for
17   personal, family, or household purposes.
18
           18.    By way of background, Defendant began to contact Plaintiff in or
19
     about September 2017 by calling her cellular telephone daily in its attempts to
20

21   collect an alleged consumer debt.
22
           19.    Defendant has placed telephone calls to Plaintiff from the following
23
     phone number: (877) 249-7294. The undersigned has confirmed that this phone
24

25
     number belongs to the Defendant.


                                               -3-

                                      PLAINTIFF’S COMPLAINT
                  Case 1:18-cv-12613 Document 1 Filed 12/20/18 Page 4 of 7



            20.    Defendant contacted Plaintiff on her cellular telephone using an
 1

 2   automatic telephone dialing system and/or pre-recorded voice or message.
 3
            21.    Plaintiff knew that Defendant’s collection calls were automated as
 4
     she would be routinely greeted by a noticeable pause or delay prior to connecting
 5

 6
     to a collector.

 7          22.    During the phone calls, Defendant insisted that Plaintiff confirm her
 8
     personal identifying information, including her address and date of birth before
 9
     informing her of the alleged debt being collected.
10

11          23.    Citing her security concerns, Plaintiff refused to confirm this

12   information and instead requested that Defendant stop calling her during the first
13
     few calls in or about September 2017.
14
            24.    Once Defendant was informed that its calls were unwanted and to
15

16   stop, there was no lawful purpose to making further calls, nor was there any good
17   faith reason to place calls.
18
            25.    The telephone calls to Plaintiff’s cellular telephone continued
19
     through in or around late December 2017 despite Defendant’s knowledge that
20

21   their collection calls were unwanted by Plaintiff.
22
            26.    Defendant’s calls were not placed for “emergency purposes.”
23
            27.    These repeated calls were annoying, frustrating and disturbing for
24

25
     Plaintiff.


                                             -4-

                                    PLAINTIFF’S COMPLAINT
                 Case 1:18-cv-12613 Document 1 Filed 12/20/18 Page 5 of 7



           28.    Upon information and belief, Defendant conducts business in a
 1

 2   manner which violates the Telephone Consumer Protection Act.
 3

 4
                             COUNT I
 5          DEFENDANT VIOLATED §§1692d and d(5) OF THE FDCPA
 6
           29.    A debt collector violates §1692d of the FDCPA by engaging in
 7
     conduct the natural consequence is to harass, oppress, or abuse any person in
 8

 9   connection with the collection of a debt.
10
           30.    A debt collector violates §1692 (d)(5) of the FDCPA by causing a
11
     telephone to ring or engaging any person in telephone conversation repeatedly or
12

13
     continuously with the intent to annoy, abuse or harass any person at the called

14   number.
15
           31.    Defendant violated §§1692d and d(5) when it placed repeated
16
     telephone calls to Plaintiff’s cellular telephone on a repeated basis within the one
17

18   year period preceding the filing of this Complaint knowing at all times that its

19   calls were unwanted.
20

21                            COUNT II
             DEFENDANT VIOLATED THE TELEPHONE CONSUMER
22
                           PROTECTION ACT
23
           32.    Plaintiff incorporates the forgoing paragraphs as though the same
24

25
     were set forth at length herein.


                                             -5-

                                    PLAINTIFF’S COMPLAINT
                 Case 1:18-cv-12613 Document 1 Filed 12/20/18 Page 6 of 7



           33.    Defendant initiated automated calls to Plaintiff using an automatic
 1

 2   telephone dialing system.
 3
           34.    Defendant’s calls to Plaintiff were not made for emergency purposes.
 4
           35.    Defendant’s calls to Plaintiff, on and after September 2017, were not
 5

 6
     made with Plaintiff’s prior express consent.

 7         36.    Defendant’s acts as described above were done with malicious,
 8
     intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
 9
     under the law and with the purpose of harassing Plaintiff.
10

11         37.    The acts and/or omissions of Defendant were done unfairly,

12   unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
13
     lawful right, legal defense, legal justification or legal excuse.
14
           38.    As a result of the above violations of the TCPA, Plaintiff has suffered
15

16   the losses and damages as set forth above entitling Plaintiff to an award of
17   statutory, actual and treble damages.
18
           WHEREFORE, Plaintiff, TERESA HARRISON, respectfully prays for
19
     judgment as follows:
20

21                a.     All actual damages suffered by Plaintiff pursuant to 15 U.S.C.
22
                  §1692 (k)(a)(1);
23
                  b.     Statutory damages of $1,000.00 for the violation of the
24

25
                  FDCPA pursuant to 15 U.S.C. §1692 (k)(a)(2)(A);


                                               -6-

                                     PLAINTIFF’S COMPLAINT
                  Case 1:18-cv-12613 Document 1 Filed 12/20/18 Page 7 of 7



                   c.      All reasonable attorneys’ fees, witness fees, court courts and
 1

 2                 other litigation expenses incurred by Plaintiff pursuant to 15 U.S.C.
 3
                   §1693 (k)(a)(3);
 4
                   d.      All actual damages suffered pursuant to 47 U.S.C.
 5

 6
                   §227(b)(3)(A);

 7                 e.      Statutory damages of $500.00 per violative telephone call
 8
                   pursuant to 47 U.S.C. § 227(b)(3)(B);
 9
                   f.      Treble damages of $1,500.00 per violative telephone call
10

11                 pursuant to 47 U.S.C. §227(b)(3);

12                 g.      Injunctive relief pursuant to 47 U.S.C. § 227(b)(3); and
13
                   h.      Any other relief deemed appropriate by this Honorable Court.
14
                                DEMAND FOR JURY TRIAL
15

16          PLEASE TAKE NOTICE that Plaintiff, TERESA HARRISON, demands a
17   jury trial in this case.
18
                                              Respectfully submitted,
19
     Dated: December 19, 2018                 By: /s/ Craig Thor Kimmel
20
                                              Craig Thor Kimmel
21                                            Kimmel & Silverman, P.C.
                                              30 E. Butler Pike
22
                                              Ambler, PA 19002
23                                            Phone: (215) 540-8888
                                              Fax: (877) 788-2864
24                                            Email: kimmel@creditlaw.com
25



                                               -7-

                                      PLAINTIFF’S COMPLAINT
